DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3, 6, 7, 10, 14, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG-Pub 2006/0098411 to Lee et al. in view of U.S. PG-Pub 2016/0069616 to Shen.
In re claim 1, Lee discloses a vapor chamber comprising:
	One or more columns (At least one of the plurality of copper posts (20) seen in figure 3) where at least a portion of the one or more columns is a wicking material ([0044] discloses copper posts being sintered or non-sintered metal wrapped in a copper mesh) for providing a capillary action; and
	One or more wicks (The remainder of the previously mentioned “some of the plurality of copper posts (20) seen in figure 3).
	Lee however fails to specifically disclose the one or more columns including fiber braids and the wicking material including fiber braids instead disclosing the wicks to be sintered metal or wrapping a copper mesh around a non-sintered copper post. [0044]
	Shen however teaches it’s known to use a braided fiber wires interlaced and tangled with each other as a capillary wicking member as such capillary structure has excellent axial capillary attraction.
	Therefore, it would be obvious to modify some/all the columns of Lee to be formed from fiber braids as taught by Shen as such modification is known in the art to provide improved axial capillary attraction.
	Please note related to the copper posts and one or more wick limitations, applicant has not specifically claimed the number of columns nor the number of wicks (outside of one or more).  The copper posts (20) of Lee act as structural supports as well as wicking structures for the apparatus.   Therefore, examiner has picked a portion of the copper posts to read on the columns limitation and the remainder to read on the wick structure limitation.

In re claim 3, Lee in view of Shen disclose the apparatus as described above however fail to specifically disclose the fiber braid being made of copper fiber.
	However, Shen discloses that the braids are “metal material” in paragraph [0012].  Lee teaches it’s known to use copper material (in other words Metal material) as a wicking structure (either as a 

In re claim 6, Lee in view of Shen disclose the apparatus as described above but fail to specifically disclose a portion of the one or more columns of the vapor chamber are support columns and the support columns do not include the fiber braid.
	However as mentioned above, Lee discloses multiple manners which the columns can be formed paragraph [0044] such as sintered metal or a non-sintered copper post wrapped with a copper mesh.  Further examiner notes that the copper posts (20) of Lee also are used as a housing-reinforcing structure for the heat spreader to prevent it from deforming as a result of vaporization pressure of the working fluid during absorbing heat. [0040]
	Therefore, examiner assert the formation of the columns directly affects the reinforcing nature of the columns.  Therefore examiner asserts it would be obvious to one having ordinary skill in the art at the time the invention as a matter of routine experimentation to form a portion of the copper posts of Lee from a combination of fiber braid material and a portion of the copper posts not including fiber braids as one skilled in the art would be seeking to optimize the balance between greater reinforcement of the housing structure (via not using fiber braids) and the greater wicking characteristics of the column when formed of a fiber braid.

	In re claims 7 10, and 14, Lee discloses a device comprising: 
one or more heat sources (lower cover (14) of vapor chamber is in thermal communication with a heat source as for example seen in paragraph [0002]);
a vapor chamber as described in the rejection of claims 1, 3 and 6 above.


However as mentioned above, Lee discloses multiple manners which the columns can be formed paragraph [0044] such as a sintered metal or a non-sintered copper post wrapped with a copper mesh.  Further examiner notes that the copper posts (20) of Lee also are used as a housing-reinforcing structure for the heat spreader to prevent it from deforming as a result of vaporization pressure of the working fluid during absorbing heat. [0040]  
Therefore, examiner asserts the embodiment of Lee in view of Shen could be modified based on the teachings of Lee such that some/all the columns and wicks are an integrated column and wick structure, more specifically that the columns and wick structures (copper posts (20)) include a sintered or non-sintered copper post wrapped in a fiber braid (based on the teaching of Shen) such that the columns and wicks are an integrated column and wick structure.

Claims 4,5, 11, 12, 15-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG-Pub 2006/0098411 to Lee et al. in view of U.S. PG-Pub 2016/0069616 to Shen as applied to claims 1 and 7 above, and further in view of U.S. PG-Pub 2009/0025910 to Hoffman et al.
	In re claims 4, 5, 11, and 12, Lee in view of Shen disclose the apparatus as described above including the one or more columns of the vapor chamber being attached to a top and a bottom plates (plates (12) and (14) respectively) by way of diffusion bonding.
	However, Lee in view of Shen fail to specifically disclose brazing as the means which components are attached.
	However, that said examiner notes that diffusion bonding is a broader term than brazing and is known in the art that it could refer to either diffusion brazing or diffusion welding.  Therefore, examiner asserts that the Lee reference likely connects to columns to the plates via diffusion bonding however for the sake of compact prosecution examiner is including the Hoffman reference.

	Therefore, one skilled in the art at the time the invention was made would have found it obvious to use the known method of brazing to attach the planar surfaces of the columns to the top and bottom plates of the apparatus disclosed by Lee in view of Shen due to the known utility of using brazing to attach planar surfaces together while retaining connections under the working conditions present within a vapor chamber.

In re claims 15, 18-20, Lee in view of Shen and Hoffman disclose a vapor chamber as described in claims 1, 3-6, and 21 above.  With respect to the specific methods of constructing said vapor chamber Lee discloses:
	Creating an integrated column and wick structure for the vapor chamber (teaching of Lee paragraph [0044] where the column is a sintered or non-sintered copper post with a copper mesh however the copper mesh is modified with Shen being used to teach fiber braids as known wicking structure for providing capillary action)
	Connecting (via brazing as taught by Hoffman) the integrated columns and wick structures to the top and bottom plate to create at least a portion of the columns for the vapor chamber;
securing the top plate to the bottom plate to create the vapor chamber.

	With respect to the limitation that the fiber braid is cut from a fiber braid, examiner asserts that the references do not specifically disclose the fiber braid being cut prior to the formation of the vapor chamber, however Official Notice is taken that forming a structure and cutting it to size to either produce multiples of said structure or size the structure to the appropriate size is a conventional well known means for forming a component.  Therefore, one skilled in the art would have found it obvious to form a large 
	More specifically examiner asserts that the braided wicking structure is formed by a woven connection of small copper wires and be used as part of a cooling apparatus for small devices such as personal computers, LCDs, communication devices etc.   Therefore, the overall size of the apparatus is very small and it would be difficult from a manufacturing standpoint to form such small columns individually through braiding.  Therefore, one skilled in the art would recognize the more efficient easier way to form the braiding would be to form a large braided structure and cut the required amount for the intended vapor chamber.

	Specifically, with respect to claim 17, examiner asserts that the columns of Lee in view of Shen and Hoffman MUST be created prior to creating the vapor chamber.  Specifically, the columns must be formed prior to the creation of the vapor chamber as the vapor chamber is only formed when all components are connected together.  Therefore, the Apparatus disclosed by Lee in view of Shen and Hoffman is formed by the method of claim 15 including the fiber braid being created before creating the vapor chamber.

Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. Specifically,.
Examiner does not understand applicant’s argument.  Applicant’s invention disclosed a plurality of supporting columns and a plurality of wicking structure, or alternatively a combination supporting column wicking structure.  The 02/01/2022 amendment seems to make changes that the supporting columns have a fiber braid that provides a capillary wicking action and the wicks also are formed of fiber braids that provide wicking action.

Further Lee discloses [0044] providing a coper post (sintered or non-sintered) with a copper wrapping therefore making all the columns provide support and wicking.  
Because applicant’s selection has not claimed a specific number of wicks or columns examiner is free to claim some of the copper posts (20) as columns and some as wicks to read on the limitations of the claims.  Therefore, it’s not clear how the references above do not include the claimed features. Further explanation is required.
Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/             Primary Examiner, Art Unit 3649